Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 1 of 14




                 EXHIBIT 
           Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 2 of 14

                                                                   -RLQQRZ       6LJQLQ


   6WXDUW$6




6WXDUW$6                                           %UD]RV/LFHQVLQJDQG
                                                       'HYHORSPHQW
3UHVLGHQWDW%UD]RV/LFHQVLQJDQG'HYHORSPHQW
/RV$QJHOHV&DOLIRUQLD Ã FRQQHFWLRQV             7KH*HRUJH:DVKLQJWRQ
                                                       8QLYHUVLW\/DZ6FKRRO
   -RLQWR&RQQHFW




([SHULHQFH

        3UHVLGHQW
        %UD]RV/LFHQVLQJDQG'HYHORSPHQW
        $XJ²3UHVHQW Ã \HDUVPRQWKV

        :DFR7H[DV8QLWHG6WDWHV


        *HQHUDO&RXQVHO
        :DGH &RPSDQ\
        0DU²0D\ Ã \HDUVPRQWKV

        *UHDWHU/RV$QJHOHV$UHD


        3DUWQHU
        5HHG6PLWK
        -DQ²0DU Ã \HDUVPRQWKV

        *UHDWHU/RV$QJHOHV$UHD

                                                                               Exhibit 8, Page 1
            Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 3 of 14

                                                                    -RLQQRZ       6LJQLQ


    6WXDUW$6




(GXFDWLRQ

         7KH*HRUJH:DVKLQJWRQ8QLYHUVLW\/DZ6FKRRO
         -'

         ²


         %RVWRQ&ROOHJH
         %$

         ²




   9LHZ6WXDUW$·VIXOOSURILOH
    6HHZKR\RXNQRZLQFRPPRQ

    *HWLQWURGXFHG

    &RQWDFW6WXDUW$GLUHFWO\


      -RLQWRYLHZIXOOSURILOH




6WXDUW$·VSXEOLFSURILOHEDGJH
,QFOXGHWKLV/LQNHG,QSURILOHRQRWKHUZHEVLWHV


          6WXDUW$6
          3UHVLGHQWDW%UD]RV/LFHQVLQJDQG'HYHORSPHQW


        3UHVLGHQWDW%UD]RV/LFHQVLQJDQG'HYHORSPHQW


        7KH*HRUJH:DVKLQJWRQ8QLYHUVLW\/DZ6FKRRO
                                                                                Exhibit 8, Page 2
                 Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 4 of 14




                                                                         -RLQQRZ       6LJQLQ


    6WXDUW$6
    9LHZSURILOHEDGJHV




                                            $ERXW

$FFHVVLELOLW\                                     8VHU$JUHHPHQW

3ULYDF\3ROLF\                                    &RRNLH3ROLF\

&RS\ULJKW3ROLF\                                  %UDQG3ROLF\

*XHVW&RQWUROV                                    &RPPXQLW\*XLGHOLQHV

/DQJXDJH




                                                                                     Exhibit 8, Page 3
              Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 5 of 14
10/2/2020                                       Wade+Co




    Wade+Co
                                                                                        01


    About
                                                                                        02


    Team
    Our team leverages domain expertise
    and category focus to invest ahead of
    the curve. Wade+Co’s dedicated
    management team is comprised of
    successful entrepreneurs and
    financial experts with demonstrated
    market leadership.

    Marc Wade / Chairman

    A financier , philanthropist and
    founder of Wade & Company, a family
    office. Mr. Wade has historically
    invested in a diversified portfolio
    businesses with a primary focus on
    asset backed lending. His portfolio has
    included commercial real estate,
    banking, Energy, sports and
www.wadeandcompany.com/#team                                                                 1/5


                                                                                  Exhibit 8, Page 4
              Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 6 of 14
10/2/2020                                       Wade+Co



    entertainment, technology and
    securities lending. Mr. Wade was a
    minority investor in NHL franchise , New
    Jersey Devils and Devils Entertainment.

    He is an established venture capitalist
    with most recently the formation of
    Continuum Ventures, a merchant bank
    focused on emerging technology
    companies. Mr Wade and his family are
    dedicated philanthropists with a focus
    on supporting charities within Canada.



    Stuart Shanus / General Counsel

    Based in Los Angeles, for 20 years, Mr.
    Shanus was a partner in the
    international law firm of Reed Smith LLP
    and served as the Managing Partner of
    both the Los Angeles and Century City
www.wadeandcompany.com/#team                                                               2/5


                                                                                  Exhibit 8, Page 5
              Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 7 of 14
10/2/2020                                       Wade+Co



    offices. A highly experienced business
    lawyer, Mr. Shanus brings to Wade &
    Company the problem solving skills
    and insights he developed
    representing some of the world’s
    largest companies.

    In addition to being a full time lawyer.
    Mr. Shanus serves on the board of
    directors of the Los Angeles Urban
    League and is a trustee of the
    Campbell Hall School in Los Angeles.

    — Linkedin



    Sydney Broer / Managing Director,
    Capital Markets & Senior Analyst,
    Partner



www.wadeandcompany.com/#team                                                               3/5


                                                                                  Exhibit 8, Page 6
            Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 8 of 14


10/2/2020                                     Wade+Co



    Mr. Broer’s expertise is in financial
    engineering and trading with over 30
    years of experience in trading,
    hedging and structuring complex
    derivative and debt instruments. He is
    adept at creating sophisticated and
    state-of-the-art systems integrating
    interest rate markets with foreign
    exchange and has a keen ability to
    blend his multi-layered market
    knowledge with deep understanding
    of complex debt structuring is unique
    and leads to innovative, effective
    outcomes.



                                                                                  03


    Portfolio

www.wadeandcompany.com/#team                                                           4/5




                                                                                Exhibit 8, Page 7
            Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 9 of 14


10/2/2020                                     Wade+Co

                                                                                  04


    Contact




www.wadeandcompany.com/#team                                                           5/5




                                                                                Exhibit 8, Page 8
            Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 10 of 14


10/2/2020                                      Wade+Co




    Wade+Co
                                                                                 01


    About
    Wade+Co is a family office investment
    firm and merchant bank.

    We are a team of successful investors
    and established entrepreneurs with a
    breadth of experience across diverse
    sectors. Our team’s long track record
    of success is a result of our unique
    culture which celebrates
    entrepreneurial spirit and fosters a
    collaborative approach to growth and
    value creation. We specialize in various
    lending products and direct
    investments, and manage portfolio
    investments in private equity, venture
    capital, and real estate. Overall,

www.wadeandcompany.com/#about                                                         1/3




                                                                             Exhibit 8, Page 9
            Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 11 of 14


10/2/2020                                      Wade+Co



    Wade+Co targets high-quality growth
    opportunities to maximize return.

    Our Approach.

    Wade+Co is organized around our
    passion for great results and the
    needs of our partners and
    investments.

    Our dedicated management team
    offers a complete spectrum of first-in-
    class services.

    Together, we build and grow best-in-
    class companies and assets.



                                                                                 02


    Team
                                                                                 03


    Portfolio
www.wadeandcompany.com/#about                                                         2/3




                                                                            Exhibit 8, Page 10
             Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 12 of 14
10/2/2020                                       Wade+Co

                                                                                   04


    Contact




www.wadeandcompany.com/#about                                                           3/3




                                                                             Exhibit 8, Page 11
             Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 13 of 14
10/2/2020                                       Wade+Co




    Wade+Co
                                                                                   01


    About
                                                                                   02


    Team
                                                                                   03


    Portfolio
                                                                                   04


    Contact
    520 Newport Centre Boulevard
    Newport Beach, California 92660

    aliona(at)
    wadeandcompany.com

    Name


    Organization


    Email


www.wadeandcompany.com/#contact                                                         1/2




                                                                             Exhibit 8, Page 12
             Case 6:20-cv-00454-ADA Document 31-11 Filed 10/02/20 Page 14 of 14
10/2/2020                                       Wade+Co


    Message



                                  Submit




www.wadeandcompany.com/#contact                                                        2/2




                                                                             Exhibit 8, Page 13
